Title: From John Adams to Benjamin Rush, 12 June 1812
From: Adams, John
To: Rush, Benjamin




Quincy June 12. 1812.

Ask the great Lady, you quoted in your last, whether when I pray for the health of Philadelphia, and that no wasting Sickness may prevail there, I make a Girlish or a boying compliment to Doctor Rush?
The next paragraph, requires a graver answer. But a Volume would not suffice. Take a hint.—I have lived among Infidel Philosophers for more than half a Century, and been engaged in continual disputes with them. This has compelled me to spend more time in reading Universal History but especially Ecclesiastical History, than has been for my Interest or Comfort. While the Result has been an increasing Love of Christianity, as I understand it, a growing Jealousy of the Priesthood has accompanied it all the Way. Levites, Magi, Faquirs, Mandarines, Mufti, Druids, Popes, Cardinals, Arch bishops, Bishops, Bernardines, Jacobins, Dominicans, Westleys the Prophet of Wabash, or Tippacanoe, Nimrod Hughs Christopher McPherson, and even Priestly and Price, even Dr. Ewing, Dr Rogers and Dr Dwight, have conspired together, to rivet to my Soul, the Duty and Necessity of Tolleration.
These general Assemblies of Presbyterian Divines are general Councils in Embrio. We Shall have Creeds and Confessions Church Discipline and Excommunication; We Shall have the civil Government overawed and become a Tool. We Shall have Armies and their Commanders under the orders of the Monks. We Shall have Hermits commanding Napoleons. I agree with you, there is a Germ of Religion in human Nature So Strong, that whenever an order of Man can persuade the People by flattery or Terror, that they have Salvation  at thier disposal, there can be no End to fraud, Violence or Usurpation. Œcumenical Councils produce Œcuminical Bishops, and both, Subservient Armies Emperors and Kings.
The National Fast, reccommended by me turned me out of Office. It was connected with, the general Assembly of the Presbyterian Church, which I had no concern in. That assembly has allarmed and alienated Quakers, Anabaptists  Mennonists, Moravians,  Sweedenborgians, Methodist, Catholicks, Protestant Episcopalians, Arians  Socinians, Arminians & &c.  Atheists and Deists might be  added. A general Suspicion prevailed that the Presbyterian Church was ambitious and aimed at an Establishment as a National Church. I was represented as a Presbyterian and at the head of this political and ecclesiastical Project. The Secret Whisper ran through them all the Sects “Let Us have Jefferson Madison, Burr, any body, whether they be Philosophers, Deist or even Atheists, rather than a Presbyterian President. This Principle is at the Bottom of the Unpopularity of national Fasts and Thanksgivings, Nothing is more dreaded than the National Government meddling with Religion. This wild Letter I very much fear, contains Seeds of an Ecclesiastical History of the U.S. for a Century to come.
I recollect a little Sparring between Jefferson and me, on some religious Subject not ill naturedly however, but have forgotten the time and the particular Subject. I wish you would give me the Circumstances of the whole Anecdote.
“The Similitude between 1773 and 1774: and 1811 and 1812 is obvious. It is now said by the Tories that we were unanimous in 1774. Nothing can be further from the Truth. We were more divided in 74 than We are now. The Majorities in Congress in 74 on all the essential points and Principles of the Declaration of Rights, were, only one, two or three, Indeed all the great critical questions abought Men and Measures from 1774 to 1778 were decided by the vote of a Single State, and that Vote was often decided by a Single Individual. Jumble and Chaos as this Nation appears at this moment, I never knew it better United—It is always So. The History of this World is nothing else but a narration of Such divisions. The Stuarts abdicated or were turned out and William came in by one or two Votes. I was turned out by the Votes of S. Carolina, not fairly obtained. Jefferson came in by one Vote, after 37 Tryals between him and Burr. Our Expedition against Cape Breton and consequent Conquest of Louisburg in 1745 which gave Peace to the World was carried in our House of Representatives of Massachusetts, by one Single Vote. The Abolition of Old Tenor in 1750 was decided by one vote. What is more awful than all. The Trinity was  carried in a general Council by one Vote against a Quaternity: the Virgin Mary lost an Equality with the Father Son and Spirit, only by a Single Suffrage. All the great Affairs of the World temporal and Spiritual, as far as Men are concerned in the discussion and decision of them are determined by Small Majorities—The Repulsion in human nature is Stronger than the Attraction. Division, Seperation are inevitable. My Boudoir, which you Sometimes honour with your recollection is but an Exemplification in all Ages and Nations of this repulsive Power. I know not whether you have ever Seen a Boudoir. I never heard of one in G. Britain or America. I had two of them in my House at Auteuil, which was nothing less than the magnificent Hotel de Rohan. A Boudoir is a pouting Room. The Idea is, when the Lady has the vapours, and is a little out of Health or humour She may retire to a Bath in the Centre of this apartment and contemplate her own Face and Figure in every possible direction and position, till the sight of her own irresistible Charms shall restore her good opinion of herself, and her usual gaiety and good humour. The Room is an Octagon. Eight entire and immaculate French Mirrors extending from the floor to the Cieling, compose the Eight Sides. The Cieling too is one entire Mirror, So that the lady cannot turn to any point of the Compass without Seeing herself multiplied an hundred times, indeed ad infinitum. My Boudoir is such a Room; in which our dear United States may contemplate themselves and see their own defects as well as Beauties. I hope it will never be used to teach wanton Experiments, as it is easy to See the Ladies bathing room may be. As old Men are apt to repeat, I may have told you this Story before more than once. By my Boudoir I mean  three Volumes of “Defence” and a fourth Volume as an Appendix called “Discourses on Davila.”
When I hear a Man boast of his indifference to public Censure, I think of Henry the 4th. a Braggadocio in his Army Solicited Advancement and Commands and to inforce his Pretensions, he extolled and exalted his own Courage “Sire, I know not what fear is, I never felt fear in my Life” I presume Then, Sir, Said the good natured Monarch, You never attempted to snuff a Candle, with your Thumb and finger.
Let Mrs Rush laugh at my Girlish Folly as she will,—(which I cannot in honour or conscience deny) I will confess and insist upon it, that your gentle  emolients feel more comfortable to my Skin, than the Blisters of Pain Hamilton and Callender.
I have heard much of Washingtons impatience under the task of Scribblers, some of it from his own mouth. Mr Lear related to me one Morning the Generals Ripping and rascalling Phillip Freneau for Sending him his Papers full of Abuse—
1 Many causes concured to induce the Generals Resignation. His Ministers plagued him as they did me, afterwards.—
2. He could not get Ministers Such as he wanted, to Serve with Hamilton. Several refused, and he was compelled to take Such as he did not like, particularly Pickering and McHenry, This I know from his own Mouth.
.3 He knew there was to be an opposition to him at the next Election and he feared he Should not come in Unanimously.
4 The Times were critical, the labour fatiguing, many Circumstances disgusting and he felt weary and longed for Retirement: though he Soon found Solitude, more fatiguing, more disgusting, and longed to return to public Bustle again. Besides my Popularity was growing too Splendid, and the Million of Addresses to me from all quarters piqued his Jealousy. The great Eulogium “First in War, first in Peace and first in the affections of his Country was Suspected by him and all his Friends to be in some danger.
5 I believe he expected to be called in again after a four Years respite as he certainly would have been had he lived, I heartily wished he might live or had lived for that very purpose, and I expressed as much in my answer to the Senate address upon his death. I was then convinced We must have him or Jefferson, and I thought him then the least visionary of the two. Considering his Connection with Hamilton, I am now not So clear I was then right.
I must come to an End of my Letter though I Shall never find an End of my Regards to Mrs Rush or her Husband notwithstanding her just Admonition to the incurable /  incorrigible Scribbler

John Adams
